Citation Nr: 0634070	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-25 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for ring worm and a 
skin rash, as a result of Agent Orange exposure.

2.  Entitlement to service connection for diabetes mellitus 
as a result of Agent Orange exposure.

3.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

4.  Entitlement to a disability rating in excess of 20 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967 and served in Vietnam from December 1966 to 
September 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, North Dakota.

Although the veteran requested a hearing before a member of 
the Board at the RO, he failed to attend his hearing 
scheduled for September 2005 and has not requested another be 
rescheduled.  His request for a Board hearing is considered 
withdrawn.  38 C.F.R. § 20.704(d) (2006).

The issue of entitlement to service connection for diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Objective indications of current ring worm or a skin rash 
are not shown.

3.  The veteran's PTSD is manifested by symptoms including 
anxiety, difficulty concentrating, intrusive recollections, 
periodic brief flashbacks and social isolation that result in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, but do not cause occupational and 
social impairment, with reduced reliability and productivity; 
there is no evidence of flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks 
occurring more than once a week, difficulty understanding 
complex commands, short or long-term memory impairment, 
impaired judgment impaired abstract thinking or difficulty 
establishing and maintaining effective work and social 
relationships.

4.  The veteran has at most level III hearing in his left ear 
and VIII in the right ear.


CONCLUSIONS OF LAW

1.  Ring worm or a skin rash was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

2.  The criteria for an initial disability rating in excess 
of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2006).

3.  The criteria for a disability rating in excess of 20 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In the present appeal, in a July 2003 letter, the RO provided 
the veteran with notice regarding what information and 
evidence was needed to substantiate his claims for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertained to the claims.  An 
October 2003 rating decision granted service connection for 
the veteran's bilateral hearing loss.  The veteran did not 
appeal the initial assigned disability rating for his hearing 
loss, but raised a claim for an increased disability rating 
for such in correspondence received in December 2003.  In a 
January 2004 letter, the RO provided the veteran with notice 
regarding what information and evidence was needed to 
substantiate his claim for an increased disability rating for 
bilateral hearing loss, as well as what information and 
evidence must be submitted by him, what information and 
evidence would be obtained by VA, and the need for him to 
submit any evidence in his possession that pertained to the 
claim.  The February 2004 rating decision relevantly denied 
service connection for ringworm and a rash, an increased 
disability rating for bilateral hearing loss and granted 
service connection for the veteran's PTSD.  The veteran 
appealed the initial disability rating assigned for his PTSD 
as well as the denial of service connection for his claimed 
skin disabilities and an increased disability rating for 
bilateral hearing loss.  In July 2004, the RO subsequently 
issued a letter notifying the veteran of what information and 
evidence was needed to substantiate his claims, as well as 
notifying him of specific evidence VA was unable to obtain, 
and requested the veteran submit such evidence.  With regard 
to the veteran's claims for service connection for ringworm 
and a skin rash and for increased disability rating for 
bilateral hearing loss, the evidence shows that the RO 
provided appropriate notice of the information or evidence 
needed in order to substantiate the claims prior to the 
initial decision In view of this, the Board finds that VA's 
duty to notify has been fully satisfied with respect to these 
claims.  

The Board further notes that, in this case, the appeal of the 
initial rating for PTSD arises not from a "claim" but from 
a NOD filed with the RO's initial assignment of a ratings 
upon granting service connection.  In such cases, VA 
regulations require a statement of the case (SOC) to be 
issued to inform the veteran of the laws and regulations 
pertaining to the appeal and the evidence on which the 
decision was based, and a VCAA notification letter is not 
necessary.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  

The SOC in this case, issued in June 2004, and the SSOC 
issued in December 2004 cured the procedural deficiency, if 
any, involved when the RO did not send a notice letter prior 
to the initial adjudication of the veteran's claim for 
service connection because the SOC and SSOC, together with 
the letters sent in July 2003 and December 2003 fulfilled the 
requirements of a VA notification letter.  The SOC and SSOC 
informed the veteran not only of the laws and regulations 
pertaining to service connection and to his appeal of the 
disability ratings assigned but also of the reasons for the 
denial of a higher rating.  In informing him of the reasons 
for its action, the RO was informing him of what evidence was 
lacking that he could submit to substantiate his appeal.  In 
response to these documents, the veteran submitted additional 
evidence pertaining to his claim.  Thus, the requirements 
with respect to the content of the VA notice were met with 
regard to the claim for an increased initial disability 
rating for PTSD in this case.  

With regard to notice regarding the five elements of an 
appeal, the Board observes that the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claims for service connection for ringworm 
and a skin rash, and for PTSD, and for an increased 
disability rating for bilateral hearing loss, but he was not 
provided with notice of the type of evidence necessary to 
establish an increased disability rating for the skin 
disorder or the type of evidence necessary to establish an 
effective date for any of the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter elements, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Concerning 
this, as the Board has concluded below that the preponderance 
of the evidence is against the appellant's claims for service 
connection and increased disability ratings, any questions as 
to the appropriate disability rating with regard to the claim 
for a skin disorder and any effective date to be assigned are 
rendered moot.  

Finally, the duty to assist the veteran also has been 
satisfied in this case.  Service medical records as well as 
VA and private medical records are in the claims file and 
were reviewed by both the RO and the Board in connection with 
the appellant's claims.  VA is not on notice of any evidence 
needed to decide the claim which has not been obtained or 
that VA has not notified the veteran of its inability to 
obtain such evidence and advised him that it was his 
responsibility to obtain such evidence.  Moreover, several VA 
medical examination reports are of record in conjunction with 
this appeal.  38 C.F.R. § 3.159(c)(4).  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case. 

Analysis

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  Veterans diagnosed with 
an enumerated disease who, during active service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307.

The veteran alleges that he developed ringworm and a rash on 
his lower extremities sometime in the mid to late 1970's as a 
result of his in-service exposure to Agent Orange.  

Initially, the Board observes that the service medical 
records are negative for any relevant complaints, findings or 
diagnoses for the alleged disabilities.  VA requested the 
veteran submit evidence of a current disability by a letter 
dated in December 2003.  However, he has not submitted any 
medical evidence of a current diagnosed skin disorder or 
indicated that any such evidence is available.  The existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  
Accordingly, the preponderance of the evidence is against the 
claim for service connection for ringworm and a skin rash.  
38 U.S.C.A. § 5107(b).



Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

PTSD

The veteran's service-connected PTSD is currently rated as 30 
percent disabling under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under this code, a 30 percent rating 
is assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

In December 2003, the veteran underwent VA psychiatric 
examination.  At that time he reported that he became anxious 
when he was in a group of 5 or more people and that he tended 
to socially isolate himself when he felt anxious.  He 
complained of periods of anxiety approximately 4 to 5 times a 
month, problems with concentration and hypervigilance.  He 
also reported occasional intrusive memories of Vietnam, as 
well as brief flashbacks.  He had 5 adult children and stated 
he had good relationships with all of them.  Although twice 
divorced, he reported having had trusting relationships with 
both wives and stated he also had many friends and good 
social relationships.  He served as an independent consultant 
in the Indian gaming industry and was elected to the tribal 
council.  He also owned his own independent consultant 
company until June 2002.  He denied any history of suicide 
attempts.  

Mental status examination revealed the veteran to have an 
euthymic mood with a congruent affect.  His thought processes 
were organized and thought content was adaptive.  Short and 
long-term memory was intact and psychomotor behavior was 
grossly normal.  Speech was normal in rate, tone, and volume.  
Judgment and insight were evaluated as being within normal 
limits.  He was oriented in 4 spheres and there was no 
evidence of suicidal or homicidal ideation, aggressive 
intent, hallucinations or delusions.  His eye contact was 
appropriate.  He displayed appropriate hygiene.  There was no 
evidence of obsessive or ritualistic behavior and his speech 
was not irrelevant, illogical and did not show obscure 
patterns.  There was no evidence of impaired impulse control.  
The diagnosis was PTSD with a Global Assessment of 
Functioning score of 60.

The Board finds that the overall disability picture does not 
more closely approximate the criteria for a 50 percent rating 
under Code 9411.  38 C.F.R. § 4.7.  Specifically, the medical 
evidence is negative for flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
impaired cognition, memory, judgment, or abstract thinking.  
Although the veteran reports episodes of extreme anxiety, the 
objective evidence does not support the conclusion that it 
significantly impacts his ability to work.  In this respect, 
the Board notes that he veteran was self-employed on a full 
time basis as a consultant for many years and was a member of 
the tribal counsel.  There is no evidence of significantly 
reduced reliability or productivity resulting from his PTSD.  
Although he is twice divorced, there is no other evidence of 
social impairment that would warrant an increased evaluation.  
He has good relationships with his 5 adult children and has 
reported having many friends and good relationships.  
Moreover, social impairment alone may not be a basis for the 
disability rating.  38 C.F.R. § 4.126(b).  The veteran's GAF 
score of 60 denotes moderate symptoms or moderate difficulty 
in social or occupational functioning.  Moreover, the 
objective findings reported on mental status examination, 
including coherent thought process, and adequate insight and 
judgment with no delusions, do not support the conclusion 
that the disability is of the severity contemplated for a 50 
percent evaluation under Code 9411.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.

In summary, the Board finds that the preponderance of the 
evidence is against an initial disability rating greater than 
30 percent for PTSD.  38 C.F.R. § 4.3.  The appeal is denied.

Bilateral Hearing Loss

Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, this rating schedule 
establishes 11 auditory acuity levels, designated from level 
I for essentially normal acuity through XI for profound 
deafness.  See 38 C.F.R. § 4.85.  

38 C.F.R. § 4.86, exceptional patterns of hearing impairment, 
provides that when pure tone threshold at 1000, 2000, 3000, 
and 4000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for hearing 
impairment for VA purposes must be conducted by a state- 
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  38 C.F.R. § 4.85(a).

An October 2003 VA audio examination revealed pure tone 
thresholds of the left ear of 35, 50, 55, and 50 decibels at 
1000, 2000, 3000, and 4000, hertz respectively and pure tone 
thresholds of the right ear of 35, 70, 75, and 70 decibels at 
1000, 2000, 3000, and 4000, hertz respectively.  The average 
pure tone threshold of the left ear was 48 decibels and of 
the right ear, 63 decibels.  Speech recognition scores were 
82 percent in the left ear and 46 percent in the right ear.

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent for bilateral hearing 
loss.  In this regard, audiometric findings in October 2003 
when applied to the above cited rating criteria translate to 
literal designations of level III hearing in the left ear and 
level VIII in the right ear.  Such results support the 
assignment of a 20 percent disability rating under 38 C.F.R. 
§ 4.85, Tables VI and VII.  The Board observes that the 
veteran does not meet the criteria for an exceptional pattern 
of hearing impairment in either ear in accordance with 
38 C.F.R. § 4.86.  

The evidence of record fails to demonstrate that a higher 
disability rating is warranted for the veteran's service-
connected bilateral hearing loss.  The Board has considered 
the veteran's argument that his hearing impairment is more 
severe than is reflected by the current 20 percent disability 
rating.  However, as previously stated the assignment of a 
disability rating for hearing impairment is derived from a 
mechanical application of the rating schedule to the specific 
numeric designations assigned after audiometry evaluations 
are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
The application of the rating schedule to the test results 
clearly demonstrates that a 20 percent disability rating is 
warranted for bilateral hearing loss.  Given the foregoing, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claim, the benefit- of-the-doubt rule 
is inapplicable, and the claim for a higher rating for 
bilateral hearing loss must be denied.  38 U.S.C.A. § 
5107(b); 1 Vet. App. 49 (1990).

The Board also finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the veteran's bilateral 
hearing loss has not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
resulted in marked interference with his employment.  


ORDER

Service connection for ring worm and a skin rash is denied.

An initial disability rating in excess of 30 percent for PTSD 
is denied.

A disability rating in excess of 20 percent for bilateral 
hearing loss is denied.


REMAND

In March 2004, the veteran filed a notice of disagreement to 
the RO's February 2004 rating decision.  Although the veteran 
specifically appealed the foregoing issues, the Board also 
construes this as a timely-filed notice of disagreement with 
the February 2004 decision's denial of service connection for 
diabetes mellitus under 38 C.F.R. §§ 20.201, 20.202, 20.301.  
The veteran has not been furnished a statement of the case 
that addresses this issue.  Therefore, the Board is required 
to remand the issue to the RO for issuance of a proper 
statement of the case.  See Manlicon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should furnish the veteran and his 
representative a Statement of the Case 
with respect to the issue of entitlement 
to service connection for diabetes 
mellitus.  The RO should return this 
issue to the Board only if the veteran 
files a timely substantive appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


